Citation Nr: 1444178	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-08 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2012, the Board remanded the claim for additional development.  In the same decision, the Board found that the Veteran is entitled to consideration of his claim on the merits, as opposed to on a new and material evidence basis.  38 C.F.R. § 3.156(c)(2013).  In August 2013, the Board remanded the claim for additional development.

In April 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2014 and in July 2014 the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  Accordingly, the Board will proceed with the consideration of his case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt favor of the Veteran, his schizoaffective disorder had its onset in service.


CONCLUSION OF LAW

Schizoaffective disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) show that he received psychiatric treatment in service from April 1994 to May 1995.  The STRs show that he had symptoms including depression, feeling others were "out to get" him, and suicidal and homicidal ideation.  He was diagnosed with adjustment disorder with disturbance of conduct.

The Veteran was diagnosed with schizoaffective disorder in February 2002 by a VA psychiatrist, Dr. P.  He had not sought psychiatric treatment since 1995, and had been homeless for some time.  In March 2002, Dr. P. completed a Mental Impairment Questionnaire for the Veteran's state disability claim.  On this form, Dr. P reported an onset of the disability when the Veteran was in his twenties, and felt it was important to note that "[t]hese symptoms have persisted for a long period of time.  He has gone untreated for many years."  As the Veteran was born in 1966, he was in his twenties from 1986 to 1996, placing his active duty service wholly in his twenties.  The Board finds that these treatment records and the VA psychiatrist's medical opinion, taken with the Veteran's symptoms shown in the STRs, is competent and probative evidence that the Veteran's schizoaffective disorder was incurred coincident with service.  38 C.F.R. § 3.303(a).  

The record contains medical opinions finding that the Veteran's schizoaffective disorder is not related to service.  The June 2013 VA examiner opined that the Veteran's schizoaffective disorder is not related to service because STRs note no evidence of psychosis, cognitive disorder, or thought disorder, and because his psychotic symptoms did not begin until 1999 or 2000.  However, a lack of contemporaneous medical evidence alone is not sufficient basis to discount the Veteran's lay statements that he has had psychiatric symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (failure to properly consider lay evidence relating to the onset of the disability).  The 2013 medical opinion focuses on a lack of psychotic symptoms or diagnoses in service without explaining why the Veteran's current psychiatric disability could not otherwise be related to his in-service symptoms, treatment, or diagnoses, especially in light of Dr. P's findings that suggest an earlier onset date.  

In the Board's August 2013 remand, an addendum opinion was requested to address this defect in the June 2013 opinion.  The VA examiner was specifically asked to "Opine as to whether it is at least as likely as not that any current psychiatric disability had its onset during service; or within one year of service discharge (i.e. by May 1996); or is otherwise etiologically related to the Veteran's service" (including the psychiatric treatment and symptoms reflected in the service records).  The resulting opinion, provided in October 2013, consisted of four sentences: "The veteran was recently examined on June 12, 2013.  Please refer to the exam findings and opinions noted in the prior examination.  The veteran does not show a current diagnosis of PTSD.  He has been seen and treated at the Miami VA for schizoaffective disorder for since 2010."  Clearly, this opinion fails to address the relevant questions and evidence pertaining to the onset of schizoaffective disorder.  The addendum opinion did not cure the defect in the June 2013 medical opinion; thus, the Board finds that neither opinion is adequate for adjudicative purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In April 2014, the Board requested the opinion of a VHA medical specialist to address the same questions.  The Board's request specifically itemized the evidence suggesting an onset date prior to 2002 for the Veteran's schizoaffective disorder and stated, "This evidence should be addressed in the new medical opinion."  However, the VHA negative nexus opinion provided in June 2014 did not address Dr. P's report of an onset in the Veteran's twenties or his finding that the symptoms had persisted for a long time and gone untreated for many years.

The Board finds that the competent and credible medical and lay evidence is at least in equipoise as to whether the Veteran's current schizoaffective disorder had its onset in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


